Petition for Writ of Mandamus
Dismissed and Memorandum Opinion filed April 7, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NOS. 14-11-00243-CV; 14-11-00244-CV;
14-11-00245-CV; 
14-11-00246-CV; & 14-11-00247-CV
____________
 
IN RE CHARLES ANTHONY ALLEN, Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
12th District Court
Grimes County, Texas
Trial Court Cause Nos. 33616, 33618, 31728, 31730
& 31732
 
 
 

M E M O R
A N D U M   O P I N I O N
            Relator, Charles Anthony Allen, is an inmate confined in the
Institutional Division of the Texas Department of Criminal Justice.  On March
22, 2011, relator filed a petition for writ of mandamus in this court.  See
Tex. Gov’t Code §22.221; see also Tex. R. App. P. 52.1.  In his
petition, relator asks this court to compel the respondents, the prison warden,
assistant warden, law library supervisor, and his staff, to provide adequate
supplies and postage for his legal mail in furtherance of his right to access
to the courts.
            This court’s mandamus jurisdiction is governed by section
22.221 of the Texas Government Code.  Section 22.221 expressly limits the
mandamus jurisdiction of the courts of appeals to:  (1) writs against a
district court judge or county court judge in the court of appeals’ district,
and (2) all writs necessary to enforce the court of appeals' jurisdiction. 
Tex. Gov’t Code § 22.221.  
            Relator has five related appeals pending in this court.[1]
This court’s jurisdiction has been properly invoked, and the record has been
filed.  Therefore, issuance of a writ of mandamus is not necessary to enforce
our jurisdiction.  
            Accordingly, the petition for writ of mandamus is ordered
dismissed.
 
                                                            PER CURIAM
Panel
consists of Chief Justice Hedges and Justices Frost and Christopher.




[1]   Relator’s appeals are pending under our appellate
numbers 14-11-00099-CV, 14-11-00100-CV, 14-11-00101-CV, 14-11-00102-CV and
14-11-00103-CV.